Citation Nr: 1317638	
Decision Date: 05/30/13    Archive Date: 06/06/13

DOCKET NO.  09-32 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel



INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from October 1957 to April 1958, with additional periods of ACDUTRA in August and December 1958, December 1959, and December 1960.

He died in January 1974.  The appellant is claiming entitlement to VA death benefits as his surviving spouse.  She appealed to the Board of Veterans' Appeals (Board/BVA) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2011 the Board remanded the claim for further development and consideration, including especially ensuring the appellant-widow received all notification required by 38 U.S.C.A. §§ 5103 and 5103A and by the holdings in Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  It also needed to be determined whether the deceased Veteran was exposed to ionizing radiation during his ACDUTRA service, which required obtaining information, namely, a dose estimate from the Defense Threat Reduction Agency (DTRA).  The Board finds there was compliance, certainly substantial compliance, with those June 2011 remand directives, allowing the Board in turn to proceed with the adjudication of this cause-of-death claim.  See Dyment v. West, 13 Vet. App. 141 (1999) (another remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with the Board's prior remand instructions).



FINDINGS OF FACT

1.  All relevant evidence necessary to fairly decide this appellant's appeal has been obtained to the extent available.

2.  The Veteran died in January 1974.  The death certificate and May 1974 
post-mortem private medical statement indicate his cause of death was renal failure secondary to an infection due to pancytopenia and acute granulocytic leukemia.

3.  At the time of his death, service connection had not been established for any disability.

4.  He did not participate in a radiation-risk activity during his military service and was not a radiation-exposed Veteran.

5.  The terminal conditions ultimately resulting in his death were unrelated to his military service and not shown to have manifested to a compensable degree within a year of his separation from service. 


CONCLUSION OF LAW

A disability incurred or aggravated in service or that may be presumed to have been incurred in service, including from exposure to ionizing radiation, did not cause or contribute substantially or materially to his death.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), upon receipt of a complete or substantially complete application, VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If, however, for whatever reason it was not or the notice provided was inadequate or incomplete, the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case (SOC) or supplemental SOC (SSOC), is sufficient to rectify ("cure") the timing defect in the provision of  the notice.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006). 

Additionally, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), the Court held that a claim of entitlement to service connection consists of five elements:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date.  So notifying the claimant of what evidence is necessary to substantiate the claim under U.S.C.A. § 5103(a), the first notice element in Quartuccio v. Principi, 16 Vet. App. 183 (2002), requires notice of all five of these elements, so including the "downstream" disability rating and effective date elements.  See Dingess at 486; Quartuccio, 16 Vet. App. at 187.

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  The U.S. Supreme Court has made clear that VCAA notice errors, even when shown to have occurred, are not presumptively prejudicial, rather, must be judged on a case-by-case basis, and that, as the pleading party attacking the agency's decision, the claimant, not VA, bears the burden of proof of not only establishing there is a VCAA notice error but also, above and beyond that, of showing the error is unduly prejudicial, meaning outcome determinative of the claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, so including for cause of death, § 5103(a) notice must include:  (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  

While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing a § 5103(a)-compliant notice.


Here, the duty to notify was not satisfied prior to the initial unfavorable decision on the claim by the RO.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."  Rather, such notice errors instead may be "cured" by issuance of a fully compliant notice followed by readjudication of the claim, including as mentioned in an SOC or SSOC.  See again Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the RO's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied subsequent to the initial RO decision by way of a letter sent to the appellant in January 2012 that fully addressed all notice elements and was consistent with the Court's mandates in Hupp.  The letter informed her of what evidence was required to substantiate the claim and of her and VA's respective obligations in obtaining supporting evidence.  Therefore, she was "provided the content-complying notice to which she was entitled."  Pelegrini, 18 Vet. App. at 122.

Furthermore, the claim was readjudicated and an SSOC issued in June 2012.  Consequently, the Board finds that the duty to notify has been satisfied inasmuch as her claim has been reconsidered since providing all required notice.  38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

As for the additional duty VA has to assist her in the development of the claim, this duty includes assistance in the procurement of service treatment records and other pertinent records and providing an examination when needed to fairly decide the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to an appellant's claim for benefits, in Delarosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008), the Federal Circuit Court held that VA's duty to obtain a medical opinion under 38 U.S.C.A. § 5103A(d) does not apply to a DIC claim, as the applicability of this provision is explicitly limited to claims for disability compensation, which is defined as a payment to a Veteran.  Moreover, 38 U.S.C.A. § 5103A(a) does not always require VA to assist the claimant in obtaining a medical opinion or examination.  Under 38 U.S.C.A. § 5103A(a), VA only needs to make reasonable efforts to assist a claimant in obtaining a medical opinion when such opinion is "necessary to substantiate the claimant's claim for a benefit."

Here, as will be discussed, the weight of the evidence does not support a finding that the disorders that caused or contributed substantially or materially to the Veteran's death had their onset during his service or even during the several ensuing years or otherwise establish the required linkage between these disorders and his service, in particular, his periods of ACDUTRA.  There, then, is not the required indication of a relationship or correlation between any injury, event or disease during his service and his eventual, and ultimately fatal, conditions.

The Board thus finds that all necessary development has been accomplished, and therefore appellate review of this claim may proceed without undue prejudice.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO/AMC has attempted to determine whether the Veteran was exposed to ionizing radiation during his periods of ACDUTRA, albeit without success, so ultimately to no avail.  At this juncture, any further attempts would be futile.  The appellant has been afforded notice of VA's inability to locate this evidence and has not provided such records herself.  She has, however, provided multiple personal statements, which have been considered.  38 C.F.R. § 3.159(c)(2) and (e)(1).

Significantly, neither she nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained and that is obtainable.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

According to governing statutes and regulations, service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2012).

The term active military service includes active duty (AD) and any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or an injury incurred in or aggravated in the line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury, though not disease, incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24), 106; 38 C.F.R. § 3.6(a).

Reserve and National Guard service generally means ACDUTRA and INACDUTRA.  ACDUTRA is full-time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316 , 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Basically, this refers to the two weeks of annual training, sometimes referred to as "summer camp," which each Reservist or National Guardsman must perform each year.  It can also refer to the Reservist's or Guardsman's initial period of training.

INACDUTRA includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Basically, this refers to the twelve four-hour weekend drills that each Reservist or National Guardsman must perform each year and is often referred to as "weekend warrior" training.  These drills are deemed to be part-time training.

So to establish status as a "Veteran" based upon a period of ACDUTRA, a claimant must establish that he was disabled or died from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

The fact that a claimant has established status as a "Veteran" for purposes of other periods of service (e.g., AD) does not obviate the need for him to establish that he is also a "Veteran" for purposes of the period of ACDUTRA where the claim for benefits is premised on that period of ACDUTRA.  Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

Similarly, in order for a claimant to achieve "Veteran" status and be eligible for service connection for disability claimed during his inactive service, the record must establish that he was disabled or died from an injury, but not disease, incurred or aggravated during INACDUTRA.  Id; see also Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).


Generally, an individual who has only Reserve or National Guard service (ACDUTRA or INACDUTRA with no AD) is not a Veteran as legally defined.  In the service connection context, for example, this means that the presumption of soundness upon entry into service and the presumptive service connection provisions of 38 C.F.R. § 3.307, applicable to AD, would not apply to ACDUTRA or INACDUTRA.  38 U.S.C.A. §§ 1111, 1112, 1137; 38 C.F.R. § 3.307.  Thus, service connection on a presumptive basis is not available where the only service performed was ACDUTRA or INACDUTRA.  See Smith v. Shinseki, 24 Vet. App. 40 (2010); Biggins v. Derwinski, 1 Vet. App. 474, 476-78 (1991).

If a chronic disease or injury is shown in service, subsequent manifestations of the same chronic disease or injury at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of symptoms is required, however, where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  Id.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of 
post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disorder and the 
post-service symptomatology.  Clyburn v. West, 12 Vet. App. 296, 302 (1999).  However, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) recently clarified that the continuity of symptomatology language in § 3.303(b) "restricts itself to chronic diseases" found in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki 708 F.3d 1331 (Fed. Cir. 2013) ("Nothing in § 3.303(b) suggests that the regulation would have any effect beyond affording an alternative route for proving service connection for chronic diseases.").

But having said that, service connection may be granted for any disease diagnosed after discharge from service, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

So, in this particular instance, establishing entitlement to direct service connection requires:  (1) competent and credible evidence confirming the Veteran had the now claimed about disability or, at the very least, showing he did at some point prior to his death; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the injury or disease in service and the disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  See also Caluza v. Brown, 7 Vet. App. 498 (1995) and Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Thus, by extension, to establish service connection for the cause of his death, the evidence must show that disability incurred in or aggravated by his service either caused or contributed substantially or materially to his death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  A service-connected disability will be considered as the principal (primary) cause of death when the disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one not related to the principal cause.  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it causally shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).


Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3).

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

Further, where a Veteran served continuously for ninety (90) or more days during a period of war (or during peacetime after December 31, 1946), and if leukemia became manifest to a degree of 10 percent or more within one year from the date of his or her termination of such service or develops certain diseases specific to radiation-exposed Veterans, such as leukemia, after separation from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307(a)(1), (a)(3), 3.309(a), (d).


The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is "credible", or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Observing that once evidence is determined to be competent, the Board must additionally determine whether such evidence is also credible).  Only if the evidence is both competent and credible does it ultimately have probative value.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).


Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In ascertaining the competency of lay evidence, the Courts generally have held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found competent with regards to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).

On the other hand, laypersons equally have been found not competent in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue).


When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Competent medical evidence, as opposed to lay evidence, is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza at 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see also Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  As fact finder, when considering whether lay evidence is satisfactory, the Board may not only consider internal inconsistency of statements, facial plausibility, consistency with other evidence submitted on behalf of the claimant, but also the claimant's demeanor when testifying at a hearing when he/she has testified.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  See, too, Macarubbo v. Gober, 10 Vet. App. 388 (1997) (similarly holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

In ultimately rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons or bases for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  To this end, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit Court, citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id., at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court similarly has declared that, in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

Turning now to the facts and circumstances of this particular case.

The Veteran's service treatment records (STRs) are completely unremarkable for any complaints, treatment, or diagnoses suggestive of the conditions from which he later died.  The appellant-widow submitted copies of the Veteran's service personnel records (SPRs) that she had in her personal possession reflecting service at Fort Ord, California, beginning in October 1957; however, there was no indication of service at any installation in Utah.

The Veteran as mentioned died in January 1974.  The death certificate and 
post-mortem May 1974 private medical statement reflects that he died because of renal failure secondary to an infection from pancytopenia and acute granulocytic leukemia.

His widow-appellant asserts that service connection is warranted for the cause of his death because he died from acute granulocytic leukemia, which she believes was the result of his exposure to ionizing radiation during his military service.  She additionally maintains that, before his death, he had told her that his service had included time at the Dugway Proving Grounds in Utah.  According to her, after he was ordered to Fort Ord, California, for ACDUTRA, he was transferred to the U.S. Army Installation at Dugway Proving Grounds in Utah for specialized training, during which he unfortunately was exposed to ionizing radiation.

Service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The terminal hospital records show that, in November 1973, the Veteran had been admitted with a presumptive diagnosis of leukemia.  From then until the time of his death in January 1974, he was treated for acute granulocytic leukemia, skin infection, fever, respiratory distress, and edema of his ankles.  His past medical history included peptic ulcer disease (PUD) dating back six or so years.

In this decision, the Board has considered the lay evidence pertaining to the posited connection between the Veteran's service and his ultimately fatal renal failure secondary to an infection from pancytopenia and acute granulocytic leukemia.  And, to reiterate, in rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons or bases for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  


As already explained, competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

An appellant is competent to report symptoms that he or she experiences at any time because this requires only personal knowledge as it comes to him or her through their senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service-connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").


In determining whether statements submitted by an appellant are not just competent but also credible, to ultimately have probative value, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Indeed, statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997).

While the appellant is competent to report her observations about the Veteran's illness, leukemia is not the type of disease that a lay person can provide persuasive testimony concerning its etiology or diagnosis because it is a complex, not simple, condition.  Thus, her assertions lack probative weight regarding any relationship or correlation between this condition, the Veteran's service, and his ultimate death.

Further, because leukemia is not shown to have existed in the first year post service, certainly not to the required compensable degree, presumptive service connection is not warranted alternatively under 38 C.F.R. § 3.309(a), so by extension service connection for the cause of the Veteran's death is not warranted on that alternative basis.  And this is true even aside from the fact that, as explained, presumptive service connection is not available for ACDUTRA and INACDUTRA service anyway, so regardless, only instead for events arising out of AD service.  In any event, the Board sees the Veteran left ACDUTRA service in 1958 and, yet, was not first diagnosed with leukemia until 1973, so not until some 15 years later.  The Board therefore, in this circumstance, may consider the absence of any indication of a relevant intervening medical complaint until so relatively long after service as one factor, just not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  See, too, Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology and had failed to account for the lengthy time period for which there was no clinical documentation of the claimed disorder).

Service connection for an ultimately terminal condition, as here, claimed to be due to exposure to ionizing radiation in service can be established in any of three different ways.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).

First, there are diseases that are presumptively service connected in 
"radiation-exposed Veterans" under 38 U.S.C.A. § 1112(c)(1), (2) and 38 C.F.R. § 3.309(d)(1), (2).  The term "radiation-exposed Veteran" means a Veteran who participated in a "radiation-risk activity."  See 38 U.S.C.A. § 1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i).  The term "radiation-risk activity" includes onsite participation in a test involving the atmospheric detonation of a nuclear device for Operation DOMINIC I (April 25, 1962 through December 31, 1962) and Operation DOMINIC II/PLOWSHARE (for the period from July 6, 1962 through August 15, 1962).  38 U.S.C.A. § 1112(c)(3)(B); 38 C.F.R. § 3.309(d)(3)(ii), (iv).

Diseases presumptively service connected for radiation-exposed Veterans under the provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) are:  leukemia (other than chronic lymphocytic leukemia (CLL)), cancer of the thyroid, cancer of the breast, cancer of the pharynx, cancer of the esophagus, cancer of the stomach, cancer of the small intestine, cancer of the pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), cancer of the salivary glands, cancer of the urinary tract; bronchiolo-alveolar carcinoma; cancer of the bone; cancer of the brain; cancer of the colon; cancer of the lung; and cancer of the ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).


Second, service connection can be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease.  If a claimant does not qualify as a "radiation-exposed Veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not suffer from one the presumptive conditions listed in 38 C.F.R. § 3.309(d)(2), he may still benefit from the special development procedures provided in 38 C.F.R. § 3.311 if he suffers from a radiogenic disease and claims exposure to ionizing radiation in service.  Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease that may be induced by ionizing radiation and shall include the following:  (i) All forms of leukemia except chronic lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain and central nervous system; (xxi) Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's disease; (xxiii) Prostate cancer; and (xxiv) Any other cancer.  38 C.F.R. § 3.311(b)(2).

In all claims in which it is established that a radiogenic disease first became manifest after service and was not manifest to a compensable degree within any applicable presumptive period as specified in 38 C.F.R. § 3.307 or § 3.309, and it is contended the disease is a result of exposure to ionizing radiation in service, an assessment will be made as to the size and nature of the radiation dose or doses.  38 C.F.R. § 3.311(a)(1).  When dose estimates provided are reported as a range of doses to which a Veteran may have been exposed, exposure at the highest level of the dose range reported will be presumed.  38 C.F.R. § 3.311(a)(2).


When it has been determined that a Veteran has been exposed to ionizing radiation in service, and he subsequently develops a potentially radiogenic disease, the claim will be referred to the Under Secretary for Benefits (USB) for further consideration.  The USB is to consider the claim with reference to specified factors and may request an advisory medical opinion from the Under Secretary for Health; if, after this consideration, the USB determines there is no reasonable possibility that the Veteran's disease resulted from radiation exposure in service, the USB shall so inform the RO in writing, setting forth the rationale for this conclusion.  38 C.F.R. § 3.311.

Under the special development procedures in § 3.311(a), dose data will be requested from the Department of Defense (DoD) in claims based upon participation in atmospheric nuclear testing, and claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 C.F.R. § 3.311(a)(2).  In all other claims, 38 C.F.R. § 3.311(a) requires that a request be made for any available records concerning the Veteran's exposure to radiation.  These records normally include but may not be limited to the Veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, STRs, and other records that may contain information pertaining to his radiation dose in service.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).


Third, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA must not only determine whether a Veteran had a disability recognized by VA as being etiologically related to exposure to ionizing radiation, but must also determine whether the disability was otherwise the result of active service.  In other words, the fact that the requirements of a presumptive regulation are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation.

Here, the Board also has considered whether the Veteran participated in a 
radiation-risk activity during his periods of ACDUTRA so as to be classified as a radiation-exposed Veteran.  Pursuant to the June 2011 remand instructions regarding this inquiry, the RO/AMC contacted the DTRA in January 2012.  A subsequent January 2012 response from DTRA suggested that inquiries on radiation exposure from sources other than nuclear testing or the occupation of Hiroshima or Nagasaki should be sent to the Proponency Office for Preventive Medicine.  So in March 2012 the RO/AMC sent the pertinent inquiry to the suggested office, which then in turn forwarded the inquiry to the U.S. Army Ionizing Radiation Dosimetry Center.  In April 2012, the Center reported that it had researched its files for records of exposure to ionizing radiation for the Veteran and were unable to locate any records for him.

In a June 2012 internal memorandum, the RO/AMC summarized these completed actions and made a formal finding that the records of exposure to ionizing radiation at the Dugway Proving Grounds between October 1957 and April 1958 are unavailable for review.  As a result, because the Veteran is not shown to have participated in a radiation-risk activity during his periods of ACDUTRA or that he served at the U.S. Army Installation at Dugway Proving Grounds in Utah, presumptive service connection under 38 C.F.R. § 3.309(d) is not warranted, and service connection for cause of his death is not warranted on that basis.

For these reasons and bases, the Board concludes that the preponderance of the evidence is against this claim for service connection for cause of the Veteran's death.  And since the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, the appeal must be denied.


ORDER

The claim of entitlement to service connection for cause of the Veteran's death is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


